        Case 1:13-cv-13286-FDS Document 185 Filed 04/18/19 Page 1 of 28




                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS


THE COMMONWEALTH OF                             CASE NO: 1:13-cv-13286-FDS
MASSACHUSETTS,

      Plaintiff,
                                             [Formerly Supreme Judicial Court for Suffolk
          and                                County, Massachusetts, CIVIL ACTION NO.
                                             2013-0479 ]
AQUINNAH/GAY HEAD
COMMUNITY ASSOCIATION, INC.
(AGHCA) and TOWN OF AQUINNAH,

       Intervenor-Plaintiffs/Counterclaim-
       Defendants,
         vs.

THE WAMPANOAG TRIBE OF GAY
HEAD (AQUINNAH), THE
WAMPANOAG TRIBAL COUNCIL OF
GAY HEAD, INC., and THE
AQUINNAH WAMPANOAG GAMING
CORPORATION,

      Defendants/Counterclaim-Plaintiffs,

and

CHARLIE BAKER, in his official
capacity as GOVERNOR,
COMMONWEALTH OF
MASSACHUSETTS, et al.,

      Third-Party Defendants.




 WAMPANOAG TRIBE OF GAY HEAD (AQUINNAH) RESPONSE IN
OPPOSITION TO THE TOWN OF AQUINNAH’S MOTION FOR ENTRY
                   OF FINAL JUDGMENT
        Case 1:13-cv-13286-FDS Document 185 Filed 04/18/19 Page 2 of 28



                                    TABLE OF CONTENTS

I.    OVERVIEW .......................................................................... 1

II.   ARGUMENT ......................................................................... 5

      A. PROPOSED FORM OF FINAL JUDGMENT VIOLATES
         MANDATE RULE ............................................................. 5

      B. THE TRIBE APPEALED THE LEGAL ISSUES GERMANE TO
         THE DISTRICT COURT’S PRELIMINARY INJUNCTION....... 8

      C. ALL TOWN AND LOCAL LAWS INTEGRAL TO THE TRIBE’S
         GAMING OPERATIONS ARE PREEMPTED BY IGRA. ........ 14

      D. TECHNICAL ISSUES WITH THE LANGUAGE OF THE
         TOWN’S PROPOSED FINAL JUDGMENT .......................... 19

       SUMMARY ........................................................................ 20




                                             i
        Case 1:13-cv-13286-FDS Document 185 Filed 04/18/19 Page 3 of 28



                                 TABLE OF AUTHORITIES

Cases


Arizona v. California,
  460 U.S. 605 (1993)..................................................................7

Biggens v. Hazen Paper Company,
  111 F.3d 205 (1st Cir. 1997)....................................................... 7

Brehmer v. Planning Bd. of. Town of Wellfleet,
 238 F.3d 117 (1st Cir. 2001)....................................................... 8

Chemehuevi v. Newsom,
 F.3d_, 2019 WL 1285060 (9th Cir. 2019) ................................... 16

Cohen v. Brown University,
 101 F.3d 155 (1st Cir. 1996)..................................................... 13

DeCotiis v. Whittemore,
 842 F. Supp. 2d 354 (D. Maine 2012)........................................... 7

EEOC v. Sears, Roebuck & Co.,
 417 F.3d 789 (7th Cir. 2005) ...................................................... 8

Engel Indus. Inc. v. Lockformer Co.,
 166 F.3d 1379 (Fed. Cir. 1999) ................................................... 5

General Universal Systems, Inc., v. HAL, Inc.,
 500 F.3d 444 (5th Cir. 2007) .................................................... 13

Huffman v. Saul Holdings Ltd P’ship,
 262 F.3d 1128 (10th Cir. 2001) ................................................... 6

Hynning v. Partidge,
 359 F.2d 271 (D.C. Cir. 1966) .................................................... 6

In re Indian Gaming Related Cases,
  331 F.3d 1094 (9th Cir. 2003) ................................................... 16

Invention Submission Corp. v. Dudas,
  413 F.3d 411 (4th Cir. 2005) ...................................................... 8




                                           ii
       Case 1:13-cv-13286-FDS Document 185 Filed 04/18/19 Page 4 of 28



Massachusetts v. Wampanoag Tribe of Gay Head (Aquinnah),
 853 F.3d 618 (1st. Cir. 2017)........................................4, 5, 19, 20

Menard v. CSX Transport. Inc.,
 2013 WL 5726189 at *1 (D. Mass. 2013) ...................................... 6

Ms. M. v. Falmouth School Dept.,
  875 F.3d 75 (1st Cir. 2017) ....................................................... 7

Negron-Almeda v. Santiago,
 579 F.3d 45 (1st Cir. 2009) ........................................................ 8

Rhode Island v. Narragansett Indian Tribe,
 19 F.3d 685 (1st Cir. 1994) ...................................... 13, 14, 15, 18

Situation Management Systems, Inc. v. Lamoco Consulting LLC,
  2011 WL 1226114 (D. Mass. 2011) .......................................... 7, 8

Sycuan Band of Mission Indians v. Roache,
  1788 F.Supp. 1498 (S.D. Cal. 1992) ......................................... 18

United Keetoowah Band of Cherokee Indians v. Oklahoma,
 927 F.2d 1170 (10th Cir. 1991) ................................................. 18

United States v. Belculfine,
 527 F.2d 941 (1st Cir. 1975)....................................................... 7

United States v. Carta,
 690 F.3d 1 (1st Cir. 2012) .......................................................... 7

United States v. Moran,
 393 F.3d 1 (1st Cir. 2004) ........................................................ 13

United States v. Rivera-Martinez,
 931 F.2d 148 (1st Cir. 1991)................................................6, 7, 8

United States v. Velez Carrero,
 140 F.3d 327 (1st Cir. 1998)....................................................... 7




                                          iii
        Case 1:13-cv-13286-FDS Document 185 Filed 04/18/19 Page 5 of 28



Statutes

25 U.S.C. § 2710(b)(1)(E) .......................................................... 10

25 U.S.C. § 2710(d)(3)(C) ..................................................... 16, 18

25 U.S.C. § 2710(d)(8) ............................................................... 18

Indian Gaming Regulatory Act (IGRA),
  25 U.S.C. §§ 2701 et seq .................................................... passim




Other Authorities

1B J. Moore, J. Lucas, & T. Currier, Moore's Federal Practice ¶
 0.404[1] (2d ed. 1991) ............................................................... 7

Agua Caliente Compact,
 https://www.bia.gov/sites/bia.gov/files/assets/as-ia/oig/oig/pdf/idc1-
 025715.pdf ............................................................................. 17

American Heritage® Dictionary of the English Language, Fifth Edition
 (2016) ................................................................................... 14

Coushatta Tribe Compact,
 https://www.bia.gov/sites/bia.gov/files/assets/as-ia/oig/oig/pdf/idc1-
 025952.pdf ............................................................................. 17

Department of the Interior’s Office of Indian Gaming,
 www.bia.gov/as-ia/oig ............................................................. 16

Eastern Band of Cherokee Compact,
 https://www.bia.gov/sites/bia.gov/files/assets/as-ia/oig/oig/pdf/idc1-
 026002.pdf ............................................................................. 17

Mohegan Tribe Compact,
 https://www.bia.gov/sites/bia.gov/files/assets/as-ia/oig/oig/pdf/idc2-
 056439.pdf ............................................................................. 17

Oneida Compact,
 https://www.bia.gov/sites/bia.gov/files/assets/as-
 ia/oig/webteam/pdf/idc1-028231.pdf .......................................... 17




                                             iv
       Case 1:13-cv-13286-FDS Document 185 Filed 04/18/19 Page 6 of 28



Wampanoag Mashpee Compact,
 https://www.bia.gov/sites/bia.gov/files/assets/as-ia/oig/oig/pdf/idc1-
 025709.pdf ............................................................................. 17


Regulations

25 C.F.R. § 559.4 ................................................................. 10, 15

25 C.F.R. Part 559 ..................................................................... 10




                                             v
        Case 1:13-cv-13286-FDS Document 185 Filed 04/18/19 Page 7 of 28



   Prevailing parties on appeal, Defendants1 Counterclaimants Wampanoag Tribe of Gay

Head (Aquinnah) and the Aquinnah Wampanoag Gaming Corporation (“AWGC”)

(collectively “Defendants” or “Tribe”), hereby respond in opposition to the Motion for Entry

of Final Judgment (the “Motion”) (Docs. 180-181) filed by Intervenor-Plaintiff/

Counterclaim-Defendant the Town of Aquinnah (“Town”). A supporting memorandum has

been filed by Intervenor-Plaintiff/Counterclaim-Defendant, the Aquinnah/Gay Head
                                                         2
Community Association, Inc. (“AGHCA”) (Doc. 183)             . This Opposition pleading is also

intended to be the response to such supporting memorandum.

   I.     OVERVIEW

   Nearly two years after the Tribe prevailed at the First Circuit Court of Appeals, with the

First Circuit issuing a simple, straightforward mandate reversing the Final Judgment issued

by this Court against the Tribe, and remanding the action with simple directions to enter

judgment in favor of the Tribe, and more than a year after the United States Supreme Court

denied certiorari, the Town now asks this Court to enter final judgment in a manner

inconsistent and in conflict with the direct mandate of the First Circuit. Despite having lost

at the First Circuit, the Town, based upon its unfounded fear of an Indian tribe engaging in

commercial activities to improve its economic condition and the conditions of its tribal

members, now asks this Court to put the Town in a position of being able to interfere with or


   1
      The Wampanoag Tribal Council of Gay Head, Inc., which was named as a party
defendant, was an entity created under the laws of the Commonwealth of Massachusetts and
no longer exists.
    2
      The full caption in this matter should reflect that the name of Third Party Defendant
Chairperson of the Massachusetts Gaming Commission has changed to Cathy Judd Stein. At
the time of this filing, Plaintiff Commonwealth of Massachusetts and Third-Party
Defendants Governor Charlie Baker, Attorney General Maura Healey, and Massachusetts
Gaming Commission Chairperson Cathy Judd Stein (collectively referred to as
“Commonwealth” or “State”) have not submitted any pleading in support or in opposition to
the Town’s Motion.


                                              1
        Case 1:13-cv-13286-FDS Document 185 Filed 04/18/19 Page 8 of 28



prevent the Tribe from exercising its sovereign right to govern gaming activities on its

Indian lands.

   The Town objects to the Tribe proceeding with the construction of its gaming facility

without first obtaining the Town’s permission in the form of Town-issued permits. The

Town also insists that the Tribe obtain permits or approvals from the Martha’s Vineyard

Commission (the “MVC”). The Town’s Motion attempts, prior to this Court’s entry of Final

Judgment, to breathe new life into this Court’s previous preliminary injunction, which

required the Tribe to obtain Town-issued permits before the Tribe could proceed with

converting its Community Center into a gaming facility. The passage of time while the

litigation and appeal were proceeding required the Tribe to complete the Community Center

and dedicate its use to non-gaming purposes. See Declaration of Tribal Chairwoman, Cheryl

Andrew-Maltais filed simultaneously herewith (“Andrews-Maltais Declaration”) at ¶ 6. The

Tribe has since secured as a business partner Global Gaming Solutions LLC, a wholly-

owned entity of the Chickasaw Nation, one of the most successful gaming entities in the

country (Indian and non-Indian), which has successfully constructed and operates more than

twenty gaming facilities, including WinStar World, the largest gaming facility in the United

States. Id at ¶ 7. The Tribe has also since restructured its Tribal Gaming Commission to

appoint three Commissioners who are among the most experienced regulators of gaming in

this country. Id. at ¶¶ 10 & 11. The Tribe has also since established the infrastructure,

including the retention of highly regarded and experienced building inspectors, to ensure

that the gaming facility is constructed in conformance with applicable tribal and federal

laws, which laws require that the facility be constructed in a manner that protects public

health and safety. Id. at ¶¶ 15 – 17. Finally, the Tribe has now cleared a portion of its Indian

lands for phase one of its planned gaming facility.


                                               2
        Case 1:13-cv-13286-FDS Document 185 Filed 04/18/19 Page 9 of 28



   The Town, acting out of fear, makes bald assertions that the Tribe’s action “threatens

irreparable harm to the Town’s residents, visitors and the natural environment” (Doc. 181 at

3), yet the Town fails to provide a scintilla of evidence to substantiate its claim. Instead, the

Town speculates “For all we know. . . the Town believes. . . the ultimate facility may fall

short,” (Doc. 181 at 12).3 These unsubstantiated accusations, as discussed in greater detail

below, are just another example of the Town’s refusal to heed the admonition of the First

Circuit and recognize the Tribe as a responsible sovereign. To give the Town’s assertions

context, the Tribe could make the same speculative and unsubstantiated assertions against

each and every proposed building project within the Town. But with respect to the gaming

project envisioned by the Tribe, the critical difference is that both federal and tribal law

forbid the irresponsible conduct and building practices which the Town now fears and

alleges in its Motion. It is of significant note that the Town has not it raised its fears to the

National Indian Gaming Commission (“NIGC”) or the Tribal Gaming Commission, the two

regulatory oversight entities with jurisdiction to take enforcement action to ensure that the
   3
      The Town tries to scratch out merit by submitting a local newspaper article reporting that
the Tribe allowed a live electrical wire to be exposed on the facility site. Ironically, the true facts
relative to the electrical wire not only negate the Town’s misdirected “live wire” fears, but
further demonstrate the validity of the Tribe’s concerns. As is standard practice on Martha’s
Vineyard, prior to demolishing a structure on the site, a licensed electrician properly
disconnected the wire providing power to the structure, and reconnected the same wire to a
properly installed meter socket that was intended to provide electricity during construction. See
Declaration of Eric Robitaille filed simultaneously herewith. Unaware of the Tribe’s position
that Town permits are not required, the electrician, as is also standard practice on Martha’s
Vineyard, then requested that the Town issue a permit to proceed with power to the site. Rather
than proceeding with the routine issuance of the supposedly non-discretionary permit, the Town
instead contacted the power company and unilaterally directed the power company to disconnect
the service, and the power company complied with the Town’s directive. Id. To date, the Town
has not acted on the permit request, and the power company has refused to reconnect electrical
service without the permit. Id. Meanwhile, the Tribe has been deprived of electricity to continue
construction, which is integral to the Tribe being able to offer gaming on its Indian lands. This
“end run” on the Tribe’s jurisdiction underscores the reality that the Town is not genuinely
interested in providing routine non-discretionary permits, but rather, seeks to abuse any
permitting authority to unjustly frustrate the Tribe’s efforts to open its gaming facility, and to
interfere with the Tribe’s exercise of its gaming rights.

                                                  3
       Case 1:13-cv-13286-FDS Document 185 Filed 04/18/19 Page 10 of 28



gaming project is proceeding in accordance with applicable laws and regulations. The

Town’s failure to take action at the NIGC or Tribal Gaming Commission level is due to the

fact that the Town cannot substantiate its claims of irreparable harm, and refuses to

acknowledge the legitimacy of these entities. Instead, seeing that the Tribe’s gaming facility

is becoming a reality, the Town is improperly asking this Court to position the Town so that

it can, yet again, deprive the Tribe of the exercise of its gaming rights.

   The Town attempts to capitalize on the opportunity resulting from this Court’s delay in

spreading the clear mandate of the First Circuit. Perhaps the Town is forum shopping

because it believes that this Court is sympathetic to its position due to this Court previously

siding with the Town in its dispute with the Tribe. But as set out below, the Town’s

Proposed Form of Judgment violates the Mandate Rule, as lower courts lack the authority to

deviate from the clear mandate of the First Circuit. The Town is also wrong to assert that

this Court’s analysis in granting preliminary injunctive relief against the Tribe was not at

issue in the contentions before the First Circuit.       This Court’s analysis regarding the

preliminary injunction did not survive the appeal. If there is any inclination by this Court to

revive its injunction against the Tribe, the Tribe also sets forth below why this Court’s initial

analysis in the summer of 2015 was incorrect, and the Tribe sets forth below that the Town’s

proposed language in its Proposed Form of Final Judgment is problematic and errs on

several material points.

   This Court is better-advised to adhere to the clear direction of the First Circuit and

simply spread the mandate with a Final Judgment that provides:

   For the reasons set forth in Massachusetts v. Wampanoag Tribe of Gay Head
   (Aquinnah), 853 F.3d 618, 629 (1st. Cir. 2017), Final Judgment is entered in favor of
   the Wampanoag Tribe of Gay Head (Aquinnah) and the Aquinnah Wampanoag
   Gaming Corporation (collectively “Tribe”). The Commonwealth of Massachusetts,
   the Town of Aquinnah and the Aquinnah Gay Head Community Association are
   permanently enjoined from asserting jurisdiction over, or interfering with, the Tribe’s

                                                4
         Case 1:13-cv-13286-FDS Document 185 Filed 04/18/19 Page 11 of 28



      rights under the Indian Gaming Regulatory Act, 25 U.S.C. §§ 2701 et seq.

II.      ARGUMENT

      A. PROPOSED FORM OF FINAL JUDGMENT VIOLATES MANDATE RULE

      The Town is wrong to assert that this Court’s injunction survived the unanimous reversal

by the First Circuit, as the opinion of this Court was reversed in its entirety:

      For the foregoing reasons, the opinion of the district court is reversed and the case is
      remanded to the district court for entry of judgment in favor of the Tribe.

Massachusetts v. Wampanoag Tribe of Gay Head (Aquinnah), 853 F.3d 618, 629 (1st. Cir.

2017). Without qualifications or conditions, the mandate directs that the opinion in its

entirety is reversed, and further directs this Court to enter judgment in favor of the Tribe.

The Town (and AGHCA) have no ability to alter that mandate and this Court lacks authority

or    jurisdiction   to   alter   that   mandate.       Indeed,   both   the   Town   and   AGHCA

acknowledge/concede that the injunction language, which they are trying to resurrect, was

included by this Court in the final judgment that was reversed (Doc. 181 at 5; Doc. 183 at

2). The First Circuit’s mandate provides no room or opportunity for further proceedings on

remand.

      As the mandate’s characterization suggests, it is “mandatory” that this Court follow the

First Circuit’s ruling. Pursuant to the Mandate Rule, lower courts cannot take actions that

are contrary to the mandate or revisit the First Circuit’s conclusions. Thus, the issues

decided by the First Circuit and within the scope of its decision are deemed incorporated

within the mandate and precluded from further adjudication unless specifically remanded to

this Court to address. Engel Indus. Inc. v. Lockformer Co., 166 F.3d, 1379, 1382–84 (Fed.

Cir. 1999). The mandate is important because it affects when, and what, further action may

be taken in a case. Importantly, if the appellate relief includes proceedings on remand, the

mandate defines the scope of those proceedings. The lower court “must comply strictly with

                                                    5
        Case 1:13-cv-13286-FDS Document 185 Filed 04/18/19 Page 12 of 28



the mandate rendered by the reviewing court” and “may not deviate” from the mandate.

United States v. Rivera-Martinez, 931 F.2d 148, 150 (1st Cir. 1991) (“When a case is

appealed and remanded, the decision of the appellate court establishes the law of the case

and it must be followed by the trial court on remand”); see also Huffman v. Saul Holdings

Ltd P’ship, 262 F.3d 1128, 1132 (10th Cir. 2001)(the trial court “may not deviate” from the

mandate); Menard v. CSX Transport. Inc., 2013 WL 5726189 at *1 (D. Mass. 2013)(“the

only logical interpretation of Menard’s motion is that he is asking for relief of the mandate

from the Court of Appeals to this court4. This court does not have the power (or the

inclination) to grant such relief. . .”).

   Here, where the remand is simply with instructions to enter judgment in favor of the

Tribe, the Mandate Rule leaves no room to divert from the clear mandate of the First Circuit.

The D.C. Circuit, in a case involving a mandate similar to the one at issue here, where the losing

party tried to resurrect a counterclaim on remand asserting that it was not addressed in the

appellate opinion, reasoned as follows:

   While we did not discuss in our opinion the District Court's denial of the counterclaim,
   the judgment we entered included these words: “the judgment of the District Court
   appealed from is reversed, and this cause is remanded to the District Court with
   directions to enter judgment in favor of Partridge.” As we have seen the ‘judgment
   appealed from’ was the entire judgment of the District Court. We think that when an
   appellate decision is without limitation as to how much of the trial court's decision is set
   aside, all is set aside. Moreover, the judgment we entered makes it clear that the District
   Court's first ruling was reversed in its entirety.

Hynning v. Partidge, 359 F.2d 271, 273 (D.C. Cir. 1966).

   The case law regarding the scope of further proceedings on remand provides additional

authority confirming that the Town’s current Motion is out of order. A decision of an
   4
     Notably, both the Town and AGHCA sought rehearing and rehearing en banc with the
First Circuit, Document: 00117145684, which were summarily denied, Document:
00117153233. The Town and AGHCA had the opportunity at that juncture to seek limiting
language with respect to the First Circuit’s reversal and remand with direction to enter
judgment in favor of the Tribe, but no such argument was made.

                                                6
       Case 1:13-cv-13286-FDS Document 185 Filed 04/18/19 Page 13 of 28



appellate tribunal on a particular issue, unless vacated or set aside, governs the issue during all

subsequent stages of the litigation in the nisi prius court, and thereafter on any further

appeal. Arizona v. California, 460 U.S. 605, 618 (1993); Rivera-Martinez, 931 F.2d at 150.

When a case is appealed and remanded, the decision of the appellate court establishes the law of

the case and it must be followed by the trial court on remand. If there is an appeal from the

judgment entered after remand, the decision of the first appeal establishes the law of the case to

be followed on the second. Id.; Ms. M. v. Falmouth School Dept., 875 F.3d 75, 78 (1st Cir.

2017)(“we did not remand the case to the district court for further proceedings”); United States v.

Carta, 690 F.3d 1, 5 (1st Cir. 2012); United States v. Velez Carrero, 140 F.3d 327, 329-30 (1st

Cir. 1998); DeCotiis v. Whittemore, 842 F. Supp. 2d 354 (D. Maine 2012)(despite merit to

movant’s argument, “The fact remains that the First Circuit affirmed the dismissal of

Defendant Whittemore and, as a result, Defendant Whittemore is not before this Court on

remand”); Situation Management Systems, Inc. v. Lamoco Consulting LLC, 2011 WL 1226114

at *2 (D. Mass. 2011); 1B J. Moore, J. Lucas, & T. Currier, Moore's Federal Practice ¶ 0.404[1]

(2d ed. 1991). It follows, then, “when a case is decided by an appellate court and remanded, any

questions that were before the appellate court and disposed of by its decree become the law of

the case and bind the district court on remand.” Rivera-Martinez, 931 F.2d at 150; United States

v. Belculfine, 527 F.2d 941, 943 (1st Cir. 1975).

   The Town cites Biggens v. Hazen Paper Company, 111 F.3d 205 (1st Cir. 1997), as its sole

authority to proceed on remand with respect to matters not decided by the appeals court (Doc.

181 at 10). That case involved a remand with instructions for a new trial, not a remand with

instructions to enter judgment in favor of the prevailing party. Id. at 209. Moreover, the Biggens

court rejected the attempt to circumvent the mandate, which was to proceed to a new trial, rather

than deviate to a determination on remand of whether the evidence submitted in the first trial was


                                                    7
       Case 1:13-cv-13286-FDS Document 185 Filed 04/18/19 Page 14 of 28



sufficient to support a verdict. Id. at 208. It properly applied the above-cited case law and

reached the appropriate result, supporting the Tribe’s position, not the Town’s.

   The Mandate Rule does have rare exceptions where there is a dramatic change in law,

significant new evidence, or a blatant error that would result in serious injustice. Negron-

Almeda v. Santiago, 579 F.3d 45 (1st Cir. 2009); Invention Submission Corp. v. Dudas, 413

F.3d 411, 414–15 (4th Cir. 2005); EEOC v. Sears, Roebuck & Co., 417 F.3d 789, 796 (7th

Cir. 2005). But those circumstances are not present here. This modicum of residual

flexibility does not mean that the Mandate Rule can, or should be, lightly shrugged aside:

   To the contrary, the doctrine is a salutary rule of policy and practice, grounded in
   important considerations related to stability in the decision-making process,
   predictability of results, proper working relationships between trial and appellate
   courts and judicial economy.

Rivera-Martinez, 931 F.3d at 151.        Moreover, these exceptions to the law of the case

doctrine may have some permissiveness and flexibility in the context of a district court

considering its own prior ruling, but not in the context of remand from a decision of an

appellate court. Situation Management Systems, 2011 WL 1226114 at *2.

   B. THE TRIBE APPEALED THE LEGAL ISSUES GERMANE TO THE
      DISTRICT COURT’S PRELIMINARY INJUNCTION

   The Town is wrong to assert that the issues critical to the District Court’s ruling on the

preliminary injunction were “undisturbed” (Doc. 181 at 5) or not within the scope of the

issues raised by the Tribe to the First Circuit, and therefore, waived.5 The Town’s and

   5
      At the time this Court entered judgment against the Tribe, the preliminary injunction
was moot because the Town failed to post the bond required by this Court. Despite
uncontroverted evidence that the Tribe’s gaming operation will generate in excess of
$10,000,000 annually in Tribal governmental revenue, this Court, in granting the Town’s
Motion for Preliminary Injunction, required “a relatively nominal bond of $1,000” (Doc.
142 at 43, lines 10-11). The bond was to be posted no later than August 4, 2015. (Doc. 140
at 2). No such bond was ever posted. Accordingly, the preliminary injunction issued by this
Court expired as of midnight, August 4, 2015. See Brehmer v. Planning Bd. of. Town of
Wellfleet, 238 F.3d 117 (1st Cir. 2001) (“Because plaintiffs failed to meet the $50,000 bond

                                                8
       Case 1:13-cv-13286-FDS Document 185 Filed 04/18/19 Page 15 of 28



AGHCA’s attempts to identify the issues regarding the preliminary injunction as separate

and distinct issues from the issues raised on appeal are disingenuous6.

   The Tribe appealed from the Final Judgment in its entirety (Doc. 159). The Tribe

organized its Opening Brief to the First Circuit identifying three primary errors:

   1.Whether the District Court erred in ruling that MILCSA7 (Aquinnah)’s application
   of the Commonwealth’s gaming laws remains in effect; IGRA preempts prior
   legislation regarding gaming on Aquinnah Indian lands;

   2.Whether the District Court erred in concluding that the Tribe’s struggling efforts to
   establish and expand its governmental presence are deficient for the Tribe’s Indian
   lands to qualify under IGRA; Aquinnah exercises sufficient governmental power
   over its Indian lands; and

   3. Whether the District Court erred in concluding that the Commonwealth’s lawsuit
   could proceed without the NIGC as a party; the United States continues to assert
   jurisdiction over gaming activities on Aquinnah Indian lands to the exclusion of the
   Commonwealth.

Opening Brief, Document: 00117006636 at 13. Both issues #1 and #2 are contentions that

directly address whether this Court erred in its reasoning and in issuing a preliminary

injunction requiring that the Tribe comply with local permitting law.

   The First Circuit found that the Indian Gaming Regulatory Act, 25 U.S.C. ¶¶ 2701 et

seq. (“IGRA”) preempts both State and local laws. Aquinnah, 853 F.3d at 627. Indeed, in

doing so, the First Circuit expressly reasoned that the Tribe’s Federal Act’s express

reference to local laws was irrelevant to the Court’s preemption analysis:

   Although the Federal Act is more detailed than the Rhode Island Settlement Act in
   terms of which lands it applies to and which local laws the Settlement Lands shall be
   subject to, Appellees do not argue, nor could they, that this added level of detail is
   relevant to the implied repeal analysis.

requirement imposed by the court, the TRO automatically expired”).
    6
      The Town suggests that the First Circuit expressly found the issues regarding the issuance
of the preliminary injunction as not being relevant to the appeal (Doc. 181 at 6). That is blatantly
incorrect. The “procedural wrangling” involved procedural issues of removal and intervention,
not the substantive issues germane to the issuance of the preliminary injunction.
    7
      MILCSA refers to the Massachusetts Indian Land Claims Settlement Act, also referenced in
the briefs as the “Federal Act.”

                                                 9
       Case 1:13-cv-13286-FDS Document 185 Filed 04/18/19 Page 16 of 28



        `
Id. at 628, n.7. Moreover, the First Circuit rejected this Court’s analysis that IGRA and the

Federal Act are not in a repugnant clash and can coexist. Id. at 627. In doing so, the First

Circuit expressly noted that allowing the two acts to coexist “would do great violence to the

structure and purpose of IGRA.” Id. Allowing the Town to now impose its local permitting

laws on the Tribe would create the very violence that the First Circuit decision avoids8. The

NIGC has express jurisdiction over the very same subject matter that the Town now wishes

to exercise jurisdiction over, namely, ensuring that gaming facilities are constructed in a

manner that protects public health and safety. The proposed Form of Order submitted with

the Town’s Motion allows the Town to interfere with the NIGC’s jurisdiction, and to

circumvent the NIGC’s decisions regarding construction of the Tribe’s gaming facility - an

untenable result. IGRA mandates that the NIGC disapprove a tribal gaming ordinance

unless that ordinance requires that the construction and maintenance of the gaming facility

be conducted in a manner which adequately protects the environment and the public health

and safety. 25 U.S.C. § 2710(b)(1)(E). The NIGC has promulgated and enforces 25 C.F.R.

Part 559 to effectuate IGRA’s requirements for adequate protection of the environment and

the public health and safety, including specifically 25 C.F.R. § 559.4:

   A tribe shall submit to the Chair with each facility license an attestation certifying
   that by issuing the facility license, the tribe has determined that the construction and
   maintenance of the gaming facility, and the operation of that gaming, is conducted in
   a manner which adequately protects the environment and the public health and
   safety. This means that a tribe has identified and enforces laws, resolutions, codes,
   8
      The violence between the Town’s asserted authority and the NIGC’s statutory authority is
also borne out by the spurious footnote in the Town’s brief, asserting that the lands on which the
facility is being constructed are not eligible for gaming under IGRA (Doc. 181 at 8, n.4). The
Tribe submitted to the NIGC a site-specific amendment to the Tribe’s Gaming Ordinance, which
submission caused the NIGC and the Department of the Interior to review the land’s eligibility
for gaming under IGRA. The amendment was approved. Andrews-Maltais Declaration at ¶ 13.
The Town’s position on this issue serves as yet another example of the Town’s disregard for the
NIGC’s jurisdiction, and the violence that the Town’s legal position does to IGRA and its
regulatory scheme.

                                               10
       Case 1:13-cv-13286-FDS Document 185 Filed 04/18/19 Page 17 of 28



   policies, standards or procedures applicable to each gaming place, facility, or
   location that protect the environment and the public health and safety, including
   standards under a tribal-state compact or Secretarial procedures.

(emphasis added). The Tribe’s NIGC-approved Gaming Ordinance requires:

   Each Gaming Facility must obtain a Facility License from the Tribal Council as
   required by IGRA and its implementing regulations ensuring that the construction
   and maintenance of the Gaming Facility and the operation of Gaming, shall be
   conducted in a manner which adequately protects the environment and the public
   health and safety and for that purpose shall comply with the requirements of all
   applicable health, safety and environmental standards enacted by the Tribe and any
   applicable federal and state laws.

(Doc. 107, Ex. X at Section 3.8). The Tribe’s Gaming Commission, as a matter of both

federal and tribal law, acts independently of the AWGC, and is comprised of experienced,

highly qualified professionals. The Tribe’s Gaming Commission provides, in accordance

with tribal law, an independent level of regulatory oversight which will not allow the facility

to open to the public if it is not constructed to code or otherwise poses a threat to public

health and safety. See Andrews-Maltais Declaration at ¶ 12.

   In addition to rejecting this Court’s preemption analysis, the First Circuit also expressly

rejected this Court’s analysis that the Tribe lacks the governmental infrastructure and

wherewithal to exercise its jurisdiction over its Indian lands. The Preliminary

Injunction was also based in large part on this rejected analysis. This Court’s rejection of

tribal jurisdiction was noted in its comments in open court: “It (the Tribe) does not have a

building permit. It has not applied for one.” (Doc. 142 at 38, lines 11 and 12). The AWGC

did apply for and receive a building permit, which was issued by the Tribal government in

compliance with Tribal law. Importantly, the Tribal law applicable to the issuance of a

building permit by the Tribe includes a building code that meets or exceeds the building

code set out in the Town’s laws. Id. at ¶ 9. Moreover, the Tribal government has retained a

building inspection firm comprised of inspectors properly certified to inspect the


                                             11
       Case 1:13-cv-13286-FDS Document 185 Filed 04/18/19 Page 18 of 28



construction of buildings on non-Tribal land on Martha’s Vineyard9 and elsewhere in the

Commonwealth and surrounding states10, and any construction must satisfy the inspectors in

order for the Tribal Gaming Commission and the NIGC to allow the facility to open to the

public. Id. at ¶¶ 10-12.

   The Town quotes in its brief this Court’s reasoning, stated in open court, which

reinforces the Tribe’s point on this issue: “As the Court stated, the Town should not have to

sit back and allow the Tribe to construct a facility that ‘ha[s] no sewage treatment of any

kind, no septic or tie into a sewer and [is] discharging waste directly into . . . the bay,’ or

that is filled with asbestos, or that lacks sufficient fire exits, particularly where the Town has

to foot the bill for fire, police, and other emergency services at the facility.” (Doc. 181 at 9).

First, the Town’s quotation of this language underscores the fact that its position is based

upon fear and arrogance, and not upon an understanding of the Tribe, its cultural concerns

and obligations, and applicable law. But more importantly, IGRA and NIGC regulations

establish as a matter of federal law, and require the Tribe as a matter of tribal law, to avoid

and affirmatively prevent such absurd and insulting hypotheticals. Both the Town and this

Court should adhere to the admonishment by the First Circuit and accept the Tribe as a

responsible sovereign. The Town’s reference to this Court’s analysis underscores the linkage

between the issues expressly raised on appeal and the basis, or lack of basis, for issuing the

preliminary injunction. The Tribe and the NIGC are fully capable of protecting public

   9
      In contrast, the Town’s contracted inspector is not even available for regular hours of
business. See Town Minutes, Exhibit A to Andrews-Maltais Declaration.
    10
       Indeed, the Tribe, through the development of its infrastructure to include retention of the
building inspection firm; its adoption of building codes that exceed state standards; its retention
as its developer of one of the most experienced gaming companies in the nation; and oversight
by the Tribal Gaming Commission and the NIGC, is far more capable than the Town (which
outsources its building inspectors) to address the Town’s hypothetical concerns, and to ensure
that the facility is constructed in a manner that does not threaten public health and safety.


                                               12
        Case 1:13-cv-13286-FDS Document 185 Filed 04/18/19 Page 19 of 28



health, safety and environmental concerns within their own governmental wherewithal,

without applying for or obtaining permits issued by the Town11.

     The error in the Town’s and AGHCA’s argument is reinforced by the case law regarding

the Mandate Rule, which forecloses a district court from re-litigating issues if the issues are

either expressly or impliedly decided or inferred by the appellate court. United States v.

Moran, 393 F.3d 1, 7 (1st Cir. 2004); Cohen v. Brown University, 101 F.3d 155, 168 (1st

Cir. 1996); General Universal Systems, Inc., v. HAL, Inc., 500 F.3d 444, 453 (5th Cir.

2007). The Town and AGHCA assert that this Court’s analysis regarding the application of

Town permitting laws and the validity of the MVC’s conditions on approval of the Tribe’s

Community Center was not raised by the Tribe to the First Circuit, and was not addressed by

the First Circuit. The First Circuit directly rejected this Court’s preemption analysis and its

analysis regarding the Tribe’s governmental infrastructure. The First Circuit, 853 F.3d at

627, also expressly reaffirmed the correctness of its decision in Rhode Island v.

Narragansett Indian Tribe, 19 F.3d 685 (1st Cir. 1994), which reasoned that all local laws

that are “integral” to the exercise of a tribe’s gaming laws are preempted by IGRA. Id. at

705. If the question of local permitting was not expressly decided, it was impliedly decided

or inferred by the First Circuit such that paragraph 3 of the Town’s Proposed Final

Judgment should be rejected.




11
  The Town’s remedy for concerns that the Tribe is constructing the gaming facility in a manner
that creates a threat to public health and safety is to bring its concerns to the attention of the
NIGC or the Tribal Gaming Commission. The Town has not done so. Indeed, the Town has yet
to identify or articulate a science-based concern over the Tribe’s construction activity, Andrews-
Maltais Declaration at ¶ 19. That fact underscores the Town’s motivation in seeking paragraph 3
of its Proposed Form of Judgment to be one of power and control to stop or delay the Tribe from
exercising its gaming rights, and not a legitimate concern for public safety.

                                               13
       Case 1:13-cv-13286-FDS Document 185 Filed 04/18/19 Page 20 of 28



   C. ALL TOWN AND LOCAL LAWS INTEGRAL TO THE TRIBE’S GAMING
      OPERATIONS ARE PREEMPTED BY IGRA.

   This Court’s analysis set forth in the context of previously granting the Town’s motion

for preliminary injunction in July of 2015 is wrong. Although the Tribe believes the

Mandate Rule precludes the entry of judgment adverse to the Tribe in any manner, the Tribe

argues in the alternative that the Court reconsider that analysis. The Town’s Motion and

AGHCA’s brief in support are ruses, designed to enable local opposition to stop or delay the

Tribe’s exercise of its rights under IGRA through the denial or delay of permits. This

conclusion is reinforced by the Town’s and the AGHCA’s failure to provide to this Court

even a scintilla of evidence that the current construction and anticipated operation poses any

material risk to public health and safety. However, if this Court is in any way predisposed to

embrace the Town’s proposed language in paragraph 3 of its Proposed Final Judgment, the

Tribe urges this Court to look to the First Circuit opinion itself and reconsider the

correctness of such an analysis.

   As stated above, the First Circuit opinion, 853 F.3d at 627, expressly reaffirmed the

correctness of its decision in Narragansett, which set forth the paradigm for analysis for

determining which local laws are preempted by IGRA:

    Which activities are deemed regulable, therefore, will probably depend, in the first
   instance, on which activities are deemed integral to gaming. Although the core
   functions of class III gaming on the settlement land are beyond Rhode Island's
   unilateral reach, the distinction between core functions and peripheral functions is
   tenebrous, as is the question of exactly what Rhode Island may and may not do with
   respect to those functions that eventually are determined to be peripheral.

19 F.3d at 705-706 (emphasis added). Integral is defined as:

   1. Essential or necessary for completeness; constituent:
   2. Possessing everything essential; entire.

American Heritage® Dictionary of the English Language, Fifth Edition (2016). Thus, the test

should be whether the Town-issued permit, or other permits the Town may require, are essential

                                              14
       Case 1:13-cv-13286-FDS Document 185 Filed 04/18/19 Page 21 of 28



or necessary for completeness. Using that straightforward analysis, the very fact that the Town

insists that the Town-issued permits must be in place in order for the Tribe to proceed renders

them to be integral and therefore preempted by IGRA.

   The First Circuit anticipated that it would be difficult to determine exactly where Town

jurisdiction under the Federal Act would remain in the wake of IGRA’s preemption. The Tribe

concedes certain issues where Town jurisdiction remains, as evidenced by the recent action by

the Tribe to secure Town-issued, non-gaming related permits for completion of its Community

Center (which as a result of the delay in this litigation is no longer a viable site for the Tribe’s

gaming facility). Andrews-Maltais Declaration at ¶ 18. Conversely, a permit to be obtained in

order for construction of the gaming facility to be completed is clearly on the Tribe/federal side

of the line. Where the fine line is to be drawn between the IGRA and the Federal Act was

anticipated by the First Circuit to be “tenebrous,” defined as dark and gloomy, Narragansett, 19

F.3d at 706, but that fine line drawing is not necessary here.

   Reinforcement of the correctness of the Tribe’s position is found both in the NIGC’s

authority and in the tribal/state compact provisions of IGRA. As explained above, the NIGC’s

oversight includes both its own regulation that will disallow a Facility License to be issued to the

Tribe without ensuring that the facility is constructed and will be operated in a manner that

protects public health and safety 25 C.F.R. § 559.4, and its ability to take enforcement action for

non-compliance with the Tribe’s Gaming Ordinance, which is expressly required to provide that

construction be done in a manner that protects the public health and safety. Given that the NIGC,

the federal gaming oversight entity, has such express statutory and regulatory authority, it is

reasonable to conclude that such subject matter is “integral” to the exercise of the Tribe’s

gaming rights.

   Under IGRA, the tribal–state compacting process includes a prescribed scope of subjects that


                                                15
       Case 1:13-cv-13286-FDS Document 185 Filed 04/18/19 Page 22 of 28



can be properly negotiated. Section 2710(d)(3)(C) of IGRA sets out the limited range of

subjects addressable in tribal-state compacts. In full, that section states:

   Any Tribal-State compact negotiated under subparagraph (A) may include provisions
   relating to—
   (i) the application of the criminal and civil laws and regulations of the Indian tribe or
   the State that are directly related to, and necessary for, the licensing and regulation of
   such activity;
   (ii) the allocation of criminal and civil jurisdiction between the State and the Indian
   tribe necessary for the enforcement of such laws and regulations;
   (iii) the assessment by the State of such activities in such amounts as are necessary to
   defray the costs of regulating such activity;
   (iv) taxation by the Indian tribe of such activity in amounts comparable to amounts
   assessed by the State for comparable activities;
   (v) remedies for breach of contract;
   (vi) standards for the operation of such activity and maintenance of the gaming
   facility, including licensing; and
   (vii) any other subjects that are directly related to the operation of gaming activities.

25 U.S.C. § 2710(d)(3)(C). Standards for the construction of a gaming facility can be a

proper subject of compact negotiations under subsections (i), (ii), (vi) and (vii). Provisions

far more peripheral to the regulation of gaming than construction of the gaming facility have

been upheld by the courts as falling within subsection (vii); See In re Indian Gaming

Related Cases, 331 F.3d 1094, 1110-16 (9th Cir. 2003)(recognizing compact provisions

allowing workers to unionize and allowing labor unions access to gaming employees, and

compact provisions allowing a tribe to pay into a fund that is distributed amongst other

California tribes with small or no gaming facilities); Chemehuevi v. Newsom, __F.3d__,

2019 WL 1285060 (9th Cir. 2019) (allowing compact provision setting forth a date certain

that a tribal/state compact will expire).

   These parameters on compact negotiations have resulted in a wide variety of provisions

being included in tribal-state gaming compacts. A complete library of all gaming compacts

now in effect is posted on the official website of the Department of the Interior’s Office of

Indian Gaming, www.bia.gov/as-ia/oig. Compact provisions regarding the level of state


                                               16
        Case 1:13-cv-13286-FDS Document 185 Filed 04/18/19 Page 23 of 28



involvement range from the early Michigan compacts which merely required the tribal

gaming facility to prominently post a sign noting that the state had no involvement in

overseeing the gaming facility, to compact provisions reflecting very extensive state

involvement, such as the compact negotiated by the Commonwealth of Massachusetts with

the Wampanoag Mashpee Tribe12. Very common amongst all tribal-state gaming compacts

are provisions regarding the construction of gaming facilities. See Wampanoag Mashpee

Compact at §§ 5.4 and 5.5 (tribe to issue its own permits, but subject to tribal code

provisions at least as stringent as the Commonwealth’s; breach of compact if tribe fails to

comply); Agua Caliente Compact13 at §§ 6.42 and 11 (Tribe to issue its own permits but

subject to tribal code provisions at least as stringent as the California state law and conduct

environmental assessment with local government input; breach of compact if tribe fails to

comply); Coushatta Tribe Compact 14 at § 10(A)(1) (all facilities shall comply with

Louisiana state building codes; breach of compact if tribe fails to comply); Eastern Band of

Cherokee Compact15 at § 7 (tribe shall consult with private and North Carolina resources to

conduct study and enact ordinances to preserve natural beauty of Cherokee lands – Smokey

Mountains); Mohegan Tribe Compact16 at § 14(a) (standards at least as stringent as the

Connecticut state law, except to the extent that federal standards specifically applicable to

Mohegan Indian lands are in place; cooperate with state agencies to ensure compliance);

Oneida Compact at § 12 (standards at least as stringent as the New York state law, retaining

independent inspectors, which report to tribe with copies to state. 17 IGRA requires that

compacts be submitted to the Department of Interior (“DOI”) and be approved, disapproved
   12
      https://www.bia.gov/sites/bia.gov/files/assets/as-ia/oig/webteam/pdf/idc1-028231.pdf
   13
      https://www.bia.gov/sites/bia.gov/files/assets/as-ia/oig/oig/pdf/idc2-056439.pdf
   14
      https://www.bia.gov/sites/bia.gov/files/assets/as-ia/oig/oig/pdf/idc1-025952.pdf
   15
      https://www.bia.gov/sites/bia.gov/files/assets/as-ia/oig/oig/pdf/idc1-025709.pdf
   16
      https://www.bia.gov/sites/bia.gov/files/assets/as-ia/oig/oig/pdf/idc1-026002.pdf
   17
      https://www.bia.gov/sites/bia.gov/files/assets/as-ia/oig/oig/pdf/idc1-025715.pdf

                                             17
        Case 1:13-cv-13286-FDS Document 185 Filed 04/18/19 Page 24 of 28



or allowed to go into effect, 25 U.S.C. § 2710(d)(8), and that process requires DOI to

ascertain whether the provisions of the compact fall within the scope of 25 U.S.C. §

2710(d)(3)(C). That DOI routinely approves tribal-state gaming compacts with provisions

governing the construction of the gaming facility establishes that such provisions are

“directly related” to the regulation and operation of gaming, which in turn establishes that

such provisions are “integral” to a tribe’s exercise of its gaming rights. If they were not

integral, they could not be properly included as terms of tribal-state compacts. Under IGRA,

state jurisdiction over such matters that pre-dated IGRA is preempted as a matter of federal

law, and the only way to establish such state jurisdiction going forward is pursuant to the

provisions of a valid tribal-state compact. United Keetoowah Band of Cherokee Indians v.

Oklahoma, 927 F.2d 1170, 1177 (10th Cir. 1991); Sycuan Band of Mission Indians v.

Roache, 1788 F.Supp. 1498, 1504 (S.D. Cal. 1992). In the present case, there is no such

compact in effect; hence, there is no basis for the Commonwealth of Massachusetts or its

political subdivisions, including the Town, to assert jurisdiction concurrent with the Tribe

regarding construction permitting standards18.

   In stark contrast to the First Circuit’s direction, this Court adopted the paradigm of

distinguishing between laws of general applicability and gaming laws (Doc. 142 at 37, lines

10-14). The Narragansett court noted that a line might be drawn on the question of whether

a law is of general applicability, but rejected such a paradigm, noting “that a comprehensive

   18
       The Town’s remedy or path to secure any jurisdiction over the Tribe’s gaming
facility, is to request and encourage the Commonwealth of Massachusetts to negotiate in
good faith with the Tribe for a tribal/state compact under IGRA. The irony here is that the
Tribe’s formal request for the Commonwealth to engage in compact negotiations pre-dates
this lawsuit, and the Commonwealth has negotiated a compact with the Wampanoag
Mashpee Tribe, yet the Commonwealth refuses to negotiate with the Tribe. The Tribe
remains ready, willing and able to negotiate in good faith, under IGRA, to reach a compact
with the Commonwealth.


                                            18
       Case 1:13-cv-13286-FDS Document 185 Filed 04/18/19 Page 25 of 28



federal regulatory scheme governing a particular area typically leaves no room for additional

state burdens in that area.” 19 F.3d at 705. As demonstrated above, construction standards

fall squarely within the comprehensive federal regulatory scheme under IGRA. This Court’s

attempt to create a bright light distinction between laws of general applicability and gaming

laws, accordingly, was clear error.

   D. TECHNICAL ISSUES WITH THE LANGUAGE OF THE TOWN’S
      PROPOSED FINAL JUDGMENT

   All three proposed paragraphs in the Town’s Proposed Final Judgment have problematic

issues with their specific language, but most notably paragraph 3. The Tribe proposes that

the Final Judgment simply track the First Circuit’s Mandate:

   For the reasons set forth in Massachusetts v. Wampanoag Tribe of Gay Head
   (Aquinnah), 853 F.3d 618, 629 (1st. Cir. 2017) Final Judgment is entered in favor of
   the Wampanoag Tribe of Gay Head (Aquinnah) and the Aquinnah Wampanoag
   Gaming Corporation (collectively “Tribe”). The Commonwealth of Massachusetts,
   the Town of Aquinnah and the Aquinnah Gay Head Community Association are
   permanently enjoined from asserting jurisdiction over, or interfering with, the Tribe’s
   rights under the Indian Gaming Regulatory Act, 25 U.S.C. §§ 2701 et seq.

Such language does not share the problems of the Town’s proposed language and complies

with the First Circuit’s Mandate.

   Even if this Court adopted paragraph 3 of the Town’s Proposed Final Judgment, disputes

will likely remain over what qualifies under the undefined terms, “laws and regulations that

regulate gaming activity in connection with any Class II gaming facility” and “generally

applicable permitting requirements”. Resolution of these differences is better resolved

pursuant to the paradigm set forth by the First Circuit, and not the faulty paradigm used by

this Court in 2015 at the time it considered the Town’s Motion for Preliminary Injunction.

Moreover, the last sentence of paragraph 3 extending the injunction to include “all building




                                            19
        Case 1:13-cv-13286-FDS Document 185 Filed 04/18/19 Page 26 of 28



permit requirements of the Town of Aquinnah” is blatantly overreaching,19 and would allow

the Town to impose restrictions on gaming in the context of requirements on building

permits.   For these reasons and the reasons stated above, paragraph 3 of the Town’s

Proposed Final Judgment should be struck in its entirety.

   Paragraph 2, in addition to having the problematic undefined language of “laws and

regulations that regulate gaming activity in connection with any Class II gaming facility”,

ignores that the First Circuit’s decision and analysis applies with equal force to both Class II

and Class III gaming. Only if the Commonwealth negotiated a provision in a tribal/state

gaming compact with the Tribe that allowed for the exercise of Town authority would the

Town be able to assert authority over Class III gaming on the Tribe’s Indian lands.

   The Town’s proposed paragraph 1, in addition to having the problematic language

limiting it to Class II gaming, has unnecessary limiting language regarding what lands may

qualify for gaming. The First Circuit’s decision and analysis applies with equal force to any

of the Tribe’s Indian lands that are eligible for gaming under IGRA.

   SUMMARY

   For the reasons set forth above, the Town’s Motion should be denied and Final Judgment

should be entered as proposed by the Tribe:

        For the reasons set forth in Massachusetts v. Wampanoag Tribe of Gay Head
        (Aquinnah), 853 F.3d 618, 629 (1st. Cir. 2017) Final Judgment is entered in
        favor of the Wampanoag Tribe of Gay Head (Aquinnah) and the Aquinnah
        Wampanoag Gaming Corporation (collectively “Tribe”). The Commonwealth
        of Massachusetts, the Town of Aquinnah and the Aquinnah Gay Head
        Community Association are permanently enjoined from asserting jurisdiction
        over, or interfering with, the Tribe’s rights under the Indian Gaming
        Regulatory Act, 25 U.S.C. §§ 2701 et seq.



   19
      Such overreaching underscores that the Town’s motive is to stop or delay the Tribe from
offering gaming on its Indian lands, and that the Town’s motive is not to protect public health
and safety.

                                              20
       Case 1:13-cv-13286-FDS Document 185 Filed 04/18/19 Page 27 of 28




Dated: April 18, 2019                      Respectfully Submitted,


                                            s/ Scott Crowell
                                            SCOTT CROWELL (pro hac vice)
                                            CROWELL LAW OFFICE TRIBAL
                                            ADVOCACY GROUP LLP
                                            Sedona, Arizona, 86336
                                            Telephone: (425) 802-5369
                                            Fax: (509) 235-5017
                                            scottcrowell@clotag.net

                                            BRUCE SINGAL (BBO #464420)
                                            ELIZABETH MCEVOY (BB) # 683191)
                                            DONOGHUE, BARRETT & SINGAL
                                            One Beacon Street, Suite 1320
                                            Boston, MA 02108-3106
                                            Telephone: (617) 720-5090
                                            Fax: (617) 720-5092

                                           LAEL R. ECHO-HAWK (pro hac vice)
                                           MThirtySix, PLLC
                                           The Yard
                                           700 Pennsylvania Avenue, Second Floor
                                           Washington, D.C. 20003
                                           Telephone: (206) 271-0106
                                            lael@mthirtysixpllc.com

                                            Attorneys for Defendants/Counterclaim-
                                            Plaintiffs




                                     21
       Case 1:13-cv-13286-FDS Document 185 Filed 04/18/19 Page 28 of 28



                                 CERTIFICATE OF SERVICE

I, Scott Crowell, hereby certify that I filed through the ECF System and therefore copies
of the RESPONSE TO MOTION TO ENTER FINAL JUDGMENT will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF). All non-registered CM/ECF participants will receive a copy of this filing via
USPS.

Dated: April 18, 2019

                                                      s/ Scott Crowell
                                                      SCOTT CROWELL




                                                22
